Exhibit 10.1

SERIES A PREFERRED STOCK

SUBSCRIPTION AGREEMENT

This Series A Preferred Stock Subscription Agreement (this “Agreement”) is made
as of this 31st day of March, 2008, by and among SPAR Group, Inc., a Delaware
corporation (the “Corporation”), each of Robert G. Brown and William H. Bartels
(each a “Purchaser”, and collectively, the “Purchasers”), and SPAR Management
Services, Inc., a Nevada corporation wholly owned by the Purchasers (“SMSI”).

Section 1.           Purchase and Sale of the Preferred Shares. Subject to the
terms and conditions of this Agreement, each Purchaser subscribes for and hereby
purchases and acquires from the Corporation, and the Corporation hereby sells
and issues to each Purchaser, the number of shares of the Corporation’s Series A
Preferred Stock, par value $0.01 per share, specified for such Purchaser
(collectively, the “Preferred Shares”), at a purchase price of $1.12 per Share:

 

(a)

54,564 Preferred Shares to Robert G. Brown, and

(b)

34,722 Preferred Shares to William H. Bartels.

 

The Purchasers shall cause SMSI to reduce the Corporation’s payable to it by the
aggregate purchase price of $100,000.32 (the “Purchase Price”), as payment in
full for all such Preferred Shares. The Purchasers hereby direct SMSI to reduce,
and by its signature below, SMSI hereby agrees to reduce and hereby reduces, the
outstanding balance of SMSI’s receivables owed by the Corporation in the amount
of the Purchase Price (applied oldest to youngest) and will reflect the same on
its books and records.

Section 2.           Representations and Covenants of the Corporation. In order
to induce them to enter into this Agreement, the Corporation represents and
warrants the following to each Purchaser: (a) the Corporation is and will
continue to be a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (b) the Corporation has and
will maintain full and unrestricted power, authority and legal capacity, and it
has been duly authorized and empowered, to the extent necessary to execute and
deliver this Agreement and make this Agreement enforceable against it; (c) the
Corporation has obtained and will maintain all qualifications, authorizations,
approvals and waivers, and it has satisfied and will continue to satisfy all
other applicable legal, governance and contractual requirements, to the extent
necessary to execute and deliver this Agreement and make this Agreement
enforceable against it; (d) this Agreement has been duly executed and delivered
by the Corporation, and, upon its execution by the Purchasers, shall constitute
the legal, valid and binding obligation of the Corporation, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (e) the authorized capital stock of the Corporation is 50,000,000
shares, consisting of (i) 47,000,000 shares of common stock, par value $.01 per
share, and (ii) 3,000,000 shares of preferred stock, par value $.01 per share;
(f) the holder’s conversion rights, Corporation’s redemption rights, payment and
liquidation preferences over common, and other terms, provisions and conditions
respecting the Preferred Shares are stated in the Series A Preferred Stock
Designation as filed with the Delaware Secretary of State on March 28, 2008 (the
“Series A Designation”); and (g) upon issuance in accordance with the terms of
this Agreement, the Preferred Shares will be duly and validly authorized and
issued and fully paid and nonassessable.

Section 3.           Representations and Warranties of the Purchaser. In order
to induce it to enter into this Agreement, each Purchaser represents and
warrants (as to himself only) the following to the Corporation as of the date
hereof: (a) the Purchaser has and will maintain full and unrestricted power,
authority and legal capacity to the extent necessary to execute and deliver this
Agreement and make this Agreement enforceable against him; (b) the Purchaser has
obtained and will maintain all qualifications, authorizations, approvals and
waivers, and he has satisfied and will continue to satisfy all other applicable
legal, governance and contractual requirements, to the extent necessary to
execute and deliver this Agreement and make this Agreement enforceable against
him; (c) this Agreement has been duly executed and delivered by the Purchaser,
and, upon its execution by the Corporation, shall constitute the legal, valid
and binding obligation of the Purchaser, enforceable in accordance with its
terms, except to the extent that its enforcement is limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity;
(d) the Purchaser has knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of his investment in the
Preferred Shares; (e) the Purchaser understands

 

- 1 -

 

--------------------------------------------------------------------------------



that an investment in the Corporation represents a high degree of risk and there
is no assurance that the Corporation’s business or operations will be
successful; (f) as an officer and director, the Purchaser regularly receives and
reviews information pertaining to the Corporation, including (without
limitation) the Corporation’s Annual Report on Form 10-K for the Fiscal Year
ended December 31, 2008 (the “2007 Annual Report”), the Purchaser has received
all of the information that he requested in connection with the decision to
purchase the Preferred Shares, the Purchaser has independently reviewed and
evaluated the 2007 Annual Report, the Series A Designation, and other
information provided by the Corporation in connection with the decision to
purchase the Preferred Shares, the Purchaser has had an opportunity to ask
questions and receive answers from the Corporation regarding the business,
properties, prospects and financial condition of the Corporation, and all such
questions have been answered to the full satisfaction of the Purchaser; (g) the
Purchaser has considered carefully the risks attendant to an investment in the
Corporation and the Preferred Shares (including, without limitation, the Risk
Factors described in the 2007 Annual Report), and that, as a consequence of such
risks, the Purchaser understands he could lose his entire investment in the
Preferred Shares; (h) the Purchaser further understands that (i) neither the
offering nor the sale of the Preferred Shares has been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state laws in reliance upon exemptions from the registration requirements of
such laws, (ii) the Preferred Shares must be held by him indefinitely unless the
sale or transfer thereof is subsequently registered under the Securities Act and
any applicable state laws, or an exemption from such registration requirements
is available, and (iii) the Corporation will rely upon the representations and
warranties made by the Purchaser in this Agreement in order to establish such
exemptions from the registration requirements of the Securities Act and any
applicable state laws; (i) the Preferred Shares are being acquired for
investment for the Purchaser’s own account, and not as a nominee or agent and
not with a view to the resale, transfer or distribution of all or any part of
the Preferred Shares; (j) the Purchaser has no present intention of selling,
transferring or distributing any of the Preferred Shares, or granting any
participation in any of the Preferred Shares, to any individual, entity or other
person within the meaning of the Securities Act; and (k) the Purchaser does not
have any contracts, understandings, agreements or arrangements to sell, transfer
or distribute any of the Preferred Shares, or grant any participation in any of
the Preferred Shares, to any individual, entity or other person.

Section 4.           Further Assurances. The parties will, upon reasonable
request, execute and deliver all such further assignments, endorsements and
other documents as may be necessary in order to implement and perfect the
purchase by the Purchasers of the Preferred Shares.

Section 5.           Successors and Assigns; No Third Party Benefits; Headings,
Etc. The representations, warranties, covenants and other agreements made by or
on behalf of each party in this Agreement shall be binding upon the successors,
permitted assigns, heirs and legal representatives of such party and shall inure
to the benefit of the successors, permitted assigns, heirs and legal
representatives of each other party. The provisions of this Agreement are for
the exclusive benefit of the parties hereto, and, except as otherwise expressly
provided herein, no other person (including creditors of any party hereto) shall
have any right or claim against any party by reason of any of those provisions
or be entitled to enforce any of those provisions against any party. The section
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

Section 6.           Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, (a) to the extent applicable, the
General Corporation Law and Article 8 of the Uniform Commercial Code of the
State of Delaware, each as amended, and (b) to the extent that such Delaware
laws are not applicable, the applicable law of the State of New York other than
those conflict of law rules that would defer to the substantive laws of any
other jurisdiction.

Section 7.           Counterparts and Amendments. This Agreement or any
amendment hereto may have been executed in two or more counterparts of the
entire document or its signatures pages, any of which may have been delivered by
telecopy, pdf or other electronic means, and all of which, when taken together,
shall constitute a single agreement binding upon all of the parties hereto.
Except for a party’s consent or waiver hereunder (which need only be signed by
it), each and every supplement, modification and amendment respecting this
Agreement shall be in writing and signed by all of the parties hereto.

Section 8.           Entire Agreement. This Agreement contains the entire
agreement of the parties, and supersedes and completely replaces all prior and
other communications, discussions and other representations, warranties,
promises, assurances, agreements and understandings (whether written, oral,
express, implied or otherwise) between the parties, with respect to the matters
contained in this Agreement.

 

 

- 2 -

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



/s/ Robert G. Brown

Robert G. Brown


 

/s/ William H. Bartels

William H. Bartels



 

 

 

SPAR Group, Inc.            

 

By:

/s/ James R. Segreto

Name:

James R. Segreto

Title:

Chief Financial Officer

 
 

 

 

ACKNOWLEDGED AND AGREED TO:

 

SPAR Management Services, Inc.

 

 

By:

/s/ Robert G. Brown

Name: Robert G. Brown Title: Chairman, Chief Executive Officer and President

 

 

 

 

- 3 -

 

 